Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 6, 10, 14, 15 are objected to for “maximum width”. Since the frozen yeast is almost spherical, the word ‘diameter’ is a better description of the spherical shape.
	Claim 16 is objected to for “minimum width”. A spherical shape is supposed be described by a diameter. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends on claim 7, however, claim 7 recites “kneading the frozen fresh yeast formed body according to claim 1”. Therefore, the phrase “wherein the frozen fresh yeast formed body is thawed and then added” in claim 11 is contradictory to the limitation in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerre et al. (US 2018/0179479, hereinafter R1) with Jones et al. (US 6,000,229; hereinafter R2) as evidence.
Claim 1 is limited to frozen fresh yeast in the form of spheres having diameter in the range 2-20 cm. The spheres comprise 25-40 % yeast (dwb) and 60-75 wt.% water.
Claim 1 - R1 discloses a frozen fresh compressed yeast comprising yeast in the range 35-90% (dwb). (Abstract)
Claim 4 - A container comprising the compressed yeast is also disclosed. [0048]
Claim 18 - The yeast is frozen in the absence of added additives such as emulsifiers, oil, water activity modifying agents and agents added to improve the stability of yeast cells during freezing. [0010]
The viability of yeast after freezing would be 100%. [0031]
Claims 7, 8, 9 - In a preferred embodiment the yeast is Saccharomyces cerevisiae
Claim 1 - The compressed yeast is frozen in different sizes and at different temperatures. The compressed yeast is frozen in falcon tubes. The yeast is frozen at -20 C and -50C [0067]. It is evident that the frozen yeast will assume the shape of the tube, which in this case would be a cylindrical shape. 
Claim 8 - The frozen yeast may be directly inoculated into the substrate to be fermented. [0071]. R1 does not mention a dough or cereal flour, however, to those of ordinary skill in the art, direct addition of the frozen yeast to a dough or flour would have been a modification of R1 well within one’s ordinary skill in the art. 
It is noted that while baking is not mentioned by R1, the use of such frozen fresh compressed yeast product in baking would have been a modification of R1 method. On the other hand since R1 discloses that the compressed yeast may be frozen in various sizes [0067], any other shape or size of the frozen product would have been motivated. The motivation is further evidenced by R2 disclosing frozen spherical products.
Claims 1, 2 - R2 clearly discloses a method for producing frozen products in a beaded form. (col. 3, lines 60-64) 
Claim 1 - R2 discloses that the method is well suited for producing frozen yeast. (col. 4, lines 22-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of R1 by producing spherical frozen yeast droplets as motivated by R2. One would do so to produce frozen yeast spheres to be used for processes wherein fresh yeast or dry yeast is used. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing frozen spherical yeast composition. 
Claims 7-9 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Bjerre et al. (US 2018/0179479, hereinafter R1) with Jones et al. (US 6,000,229; hereinafter R2) as evidence, further in view of Bouvier, J. L. (Free Flowing Frozen Yeast: The Highest Quality of Baked Frozen Croissant. 2012, hereinafter R3)
Claim 7 is limited to producing a dough wherein frozen yeast is used. Claim 9 is a method of baking bread using the dough of claim 7. 
R1 and R2 disclosures are incorporated by reference as outlined above.
R1 or R2 is silent regarding the use of frozen yeast in baking.
R3 clearly discloses a baking method wherein frozen yeast is used in the production of croissants with high quality. (The whole document).
Therefore it would have been obvious to one of ordinary skill in the art to use frozen yeast for producing a dough that may be used in baking bread. Absent any evidence to the contrary and based on the motivation by the cited references, there would have been a reasonable expectation of success in producing a dough using frozen yeast.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791